EXHIBIT 10.2

CONSENT TO ASSIGNMENT AND ASSUMPTION

This CONSENT TO ASSIGNMENT AND ASSUMPTION is made as of June 4, 2007, by and
between Spark Networks plc, a public limited company registered in England and
Wales under number 3628907 whose registered office is located at 24-26 Arcadia
Avenue, Finchley Central, London N3 2JU, England (the “Company”), and Great Hill
Equity Partners II, Limited Partnership, a Delaware limited liability company
whose registered office is located at One Liberty Square Boston, Massachusetts
02109 (“Shareholder”). All capitalized terms used, but not otherwise defined in
this Consent to Assignment and Assumption shall have the meanings set forth in
the Standstill Agreement dated as of December 1, 2005 (the “Standstill
Agreement”).

WHEREAS, the Company and Shareholder entered into the Standstill Agreement
whereby Shareholder agreed not to take certain actions during, and subsequent
to, the Fourteen Month Period;

WHEREAS, the Company intends to reorganize by way of a scheme of arrangement
(the “Scheme”) whereby it will become a wholly-owned subsidiary of Spark
Networks, Inc., a newly formed Delaware company (“Spark-Delaware”), all
outstanding shares of the Company will be cancelled and the holders of the
Company will become stockholders of Spark-Delaware; and

WHEREAS, in connection with the Scheme, Spark-Delaware, as the Company’s
successor and assign, will assume the Standstill Agreement.

NOW, THREFORE,

1. Consent. Shareholder hereby consents to the assignment and assumption by
Spark-Delaware of the Standstill Agreement, which will occur in connection with,
and on the effective date of, the Scheme, and agrees that all provisions of the
Standstill Agreement will be binding upon and inure to the benefit of
Spark-Delaware.

2. No New Periods. The parties agree that this Consent to Assignment and
Assumption does not reset any periods in the Standstill Agreement and that the
determination of any period, including the Fourteenth Period, shall be based on
the terms and date of the Standstill Agreement.

3. No Violation. The parties agree that Shareholder’s participation in the
Scheme shall not be deemed a violation of the terms of the Standstill Agreement.

4. Miscellaneous. Article 6 of the Standstill Agreement is herein incorporated
by this reference, including, but not limited to, the sections regarding
Governing Law and Counterparts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to Assignment
and Assumption to be duly executed by their respective authorized officers as of
the day and year first above written.

 

Spark Networks plc By:   /s/ Mark Thompson Name:   Mark Thompson Title:   Chief
Financial Officer

 

Great Hill Equity Partners II, Limited Partnership By:   Great Hill Partners GP
II, LLC, its general partner By:   /s/ Michael Kumin Name:   Michael Kumin
Title:   Authorized Signatory

 

- 2 -